Case: 1:19-cr-00232-DCN Doc #: 21 Filed: 11/18/19 1 of 4. PageID #: 120




                                    IN THE UNITED STATES DISTRICT COURT
                                        NORTHERN DISTRICT OF OHIO

 UNITED STATES OF AMERICA,                      )
                                                )       CASE NO.: 1:19-cr-232
        Plain ﬀ,                                )
                                                )       JUDGE NUGENT
 v.                                             )
                                                )
 CHRISTOPHER ALSTON                             )       SENTENCING MEMORANDUM
                                                )       MOTION TO RECOMMEND
        Defendant.                              )       DRUG PROGRAM


                                                        I

        The Defendant, Christopher James Alston, and his cousin Jerome Noble went to the Circle K

 store to purchase refreshments. Christopher had been drinking. Christopher and his cousin had a

 previous confronta on with the brothers, Dakota and Travis Burde e.

        Christopher and Jerome le     the store and were in the parking lot. Shortly therea er, both

 Burde es also le the store. The Burde es walked past Christopher and words were exchanged.

        The Burde es got into their vehicle.

        Christopher was in the parking lot, several yards from the driver’s side door of the Burde es’

 vehicle. Jerome was also in the parking lot and several yards away from the passenger side of the

 Burde es’ vehicle. Jerome walked to the front passenger side of the car where one of the Burde es’

 was seated.

        When Jerome was next to the front passenger car door, ﬂashes of gunshost can be seen

 between Jerome and the two men seated inside the car. Jerome fell on the asphalt parking lot. The

 driver of the Burde es’ vehicle backed out of the parking space and drove away.
Case: 1:19-cr-00232-DCN Doc #: 21 Filed: 11/18/19 2 of 4. PageID #: 121




         Christopher walked to the mo onless body of his cousin, Jerome. Christopher bent down and

 turned Jerome’s body. Jerome was dead.

         Christopher started to yell. He paced around Jerome’s body. He moved his arms up and down.

 To say that Christoper lost his composure is an understatement.

         Christopher saw a gun that was possessed by Jerome. He picked up the gun. Christopher walked

 a bit and he tossed it into the snow. It appeared to this defense counsel that the tossing of the gun was a

 mindless act.

         Police oﬃcers arrived at the scene. Christopher was s ll shaking.

         The oﬃcer no ced a bloody footprint leading away from the body of Jerome. The oﬃcer no ced

 a hole in the snow that was piled up near the building. Inside the hole was a magazine. PSR, ❡10. The

 police oﬃcer also found the gun. The Government charged Christopher with the crime of felon in

 possession of a ﬁrearm.

                                                     II

         Christopher grew up in a neighborhood that was ﬁlled with violence and drugs. PSR, ❡76. Chris

 was raised by his grandmother. Chris’ mother was an alcoholic and his father was addicted to drugs. PSR,

 ❡ 76. Chris’ father came around only when he needed money. Id. Chris stated that he was constantly

 pressured to use drugs when he was young. PSR, ❡76.

         Christopher is currently suﬀering from depression and experiences post trauma c stress a er

 seeing his cousin shot and killed. PSR, ❡ 79. Christopher has expressed having thoughts of self harm, but

 has never acted on them. PSR, ❡79.
Case: 1:19-cr-00232-DCN Doc #: 21 Filed: 11/18/19 3 of 4. PageID #: 122




         Christopher started using marijuana when he was 12 years old. His use of marijuana gradually

 increased to a point where he was using marijuana every day. PSR, ❡80. Chris’ alcohol use started at age

 15, and, also, gradually increased to a point where he was drinking on a daily basis. Id. Chris started

 using cocaine when he was 18. Id. Christopher’s only periods of sobriety were when he was incarcerated.

 PSR, ❡ 80. Christopher made a bad decision. But, with Christopher’s background, who was ever there to

 teach him how to make good decision? 18 USC sec. 3553(a)(1).

         Christopher has a serious problem with substance abuse, both legal substances and illegal

 substances. Had he been sober, Christopher would have probably have le the store and avoided this

 trouble. Christopher was not sober.

         The “nature and circumstances” of this oﬀense is not the typical scenario of a felon in possession

 charge. 18 USC sec. 3553(a)(1).

         Christopher did not possess a gun to aide in a robbery, a burglary or a drug transac on. In other

 words, Christopher did not possess a gun to commit an oﬀense. When Christopher picked up the gun

 and tossed it into the snow, he was reac ng to the sudden and brutal death of his cousin. Christopher

 lost his composure and experienced a mindless ﬁt of sadness. 18 USC sec. 3553(a)(1).

         For this par cular oﬀense, drug and alcohol therapy, i.e. the 500 hour drug program, would

 “aﬀord adequate deterrence to criminal conduct and protect the public” much be er than incarcera on.

 The 500 hour drug program will give Christopher tools to deal with his addic on and to keep himself

 sober. Drug and alcohol therapy would protect the public and help Christopher control his addic ons. 18

 USC 3553(a)(2)(B), (C) and (D).
Case: 1:19-cr-00232-DCN Doc #: 21 Filed: 11/18/19 4 of 4. PageID #: 123




           Christopher’s addic on problem will not go away simply by locking him up. He needs therapy.

 Christopher needs the 500 drug program.

           Even though this was an illegal possession of a ﬁrearm, Christopher did not contemplate using

 the gun. He picked up the gun a er all the shoo ng was done. When Christopher possessed the ﬁrearm,

 Christopher engaged in no violence, let alone gun violence.

           The defense moves this Court to recommend Christopher’s acceptance into the 500 hour drug

 program. Not only does Christopher need the drug program, comple on of this program will protect the

 public.

                                                                                    Respec ully submi ed,

                                                                            /s/Joseph W. Gardner         _
                                                                           JOSEPH W. GARDNER #0033400
                                                                                             19 E Front St.
                                                                                   Youngstown, OH 44503
                                                                                   Phone: (330) 533-1118
                                                                                    Fax: (330) 743-6323
                                                                                     JWG1118@gmail.com
                                                                                    A orney for Defendant




                                              CERTIFICATION

          I hereby cer fy that on November 18, 2019, a copy of the foregoing was ﬁled electronically.
 No ce of this ﬁling will be sent by opera on of the Court’s electronic ﬁling system to all par es indicated
 on the electronic ﬁling receipt. All other par es will be served by regular US mail. Par es may access
 this ﬁling through the Court’s system.

                                                                            /s/Joseph W. Gardner        _
                                                                           JOSEPH W. GARDNER #0033400
                                                                                    A orney for Defendant
